Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 1 of 44 PageID# 631

                                                                         1


  1                       UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
  2                            ALEXANDRIA DIVISION

  3   UNITED STATES OF AMERICA,            )   Case 1:18-cr-00457
                                           )
  4                       Plaintiff,       )
                                           )
  5            v.                          )   Alexandria, Virginia
                                           )   March 29, 2019
  6   BIJAN RAFIEKIAN,                     )   9:02 a.m.
                                           )
  7                       Defendant.       )
                                           )   Pages 1 - 44
  8

  9                               TRANSCRIPT OF

 10     NON-PARTY COVINGTON & BURLING LLP'S MOTION TO QUASH

 11                                      AND

 12         NON-PARTY KRISTEN VERDERAME'S MOTION TO QUASH

 13              BEFORE THE HONORABLE ANTHONY J. TRENGA

 14                  UNITED STATES DISTRICT COURT JUDGE

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25       COMPUTERIZED TRANSCRIPTION OF STENOGRAPHIC NOTES


        Rhonda      F.   Montgomery    OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 2 of 44 PageID# 632

                                                                         2


  1   APPEARANCES:

  2   FOR DEFENDANT BIJAN RAFIEKIAN:

  3         ROBERT P. TROUT, ESQUIRE
            TROUT, CACHERIS & SOLOMON, PLLC
  4         1627 I Street, N.W., Suite 1130
            Washington, D.C. 20006
  5         (202) 464-3300

  6         MARK J. MACDOUGALL, ESQUIRE, PRO HAC VICE
            JOHN C. MURPHY, ESQUIRE, PRO HAC VICE
  7         AKIN, GUMP, STRAUSS, HAUER & FELD, LLP
            Robert S. Strauss Building
  8         1333 New Hampshire Avenue, N.W.
            Washington, D.C. 20036-1564
  9         (202) 887-4000

 10   FOR NON-PARTY COVINGTON & BURLING LLP:

 11         DANIEL E. JOHNSON, ESQUIRE
            ROBERT K. KELNER, ESQUIRE
 12         COVINGTON & BURLING LLP
            850 Tenth Street, N.W.
 13         Washington, D.C. 20001
            (202) 662-6000
 14
      FOR NON-PARTY KRISTEN VERDERAME:
 15
            ROBERT L. WALKER, ESQUIRE, PRO HAC VICE
 16         BRANDON J. MOSS, ESQUIRE
            WILEY REIN, LLP
 17         1776 K Street, N.W.
            Washington, D.C. 20006
 18         (202) 719-7000

 19

 20

 21

 22

 23

 24

 25


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 3 of 44 PageID# 633

                                                                         3


  1                THE CLERK:      Criminal Case 1:18-cr-457, United

  2   States v. Bijan Rafiekian.

  3                Counsel, will you please note your

  4   appearances for the record.

  5                MR. JOHNSON:      Good morning, Your Honor.           Dan

  6   Johnson for movant non-party Covington & Burling LLP.

  7   With me at counsel's table is my partner, Robert

  8   Kelner.

  9                THE COURT:      All right.      Welcome.

 10                MR. WALKER:      Good morning, Your Honor.

 11   Robert Walker for non-party Kristen Verderame with

 12   Brandon Moss at the table with me.

 13                THE COURT:      All right.      Welcome.

 14                MR. MACDOUGALL:       Good morning, Your Honor.

 15   Mark MacDougall with Akin Gump.            With me is Robert

 16   Trout and also Jack Murphy, whose admission/petition

 17   pro hac vice is pending from the Southern District of

 18   New York, on behalf of the defendant in this case,

 19   Bijan Rafiekian, who has, again, waived his right to

 20   appear.

 21                THE COURT:      Has he submitted a written

 22   waiver?

 23                MR. TROUT:      I will get it done, Your Honor.

 24                THE COURT:      All right.

 25                MR. MACDOUGALL:       Thank you, Your Honor.


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 4 of 44 PageID# 634

                                                                         4


  1                THE COURT:       We're here on the non-parties'

  2   motion to quash the subpoena.            I've reviewed the

  3   briefing.

  4                Let me first ask Mr. MacDougall or Mr. Trout:

  5   Am I correct that the only item that's at issue here is

  6   category 8 of the subpoena, Mr. MacDougall?

  7                MR. MACDOUGALL:       Your Honor, with --

  8                THE COURT:       Yes, please.

  9                MR. MACDOUGALL:       With respect to Covington,

 10   we did receive a production of those documents.                 We

 11   also received this week a 67,000-page production that

 12   we have not digested yet that they can explain in

 13   greater detail to the Court.           Evidently, it relates to

 14   what was produced to the government as a subset.

 15                We have not received any production from

 16   Ms. Verderame.

 17                THE COURT:       All right.

 18                MR. MACDOUGALL:       Thank you.

 19                THE COURT:       Let me hear from the non-party

 20   Covington.

 21                I take it Covington has produced everything

 22   in the first seven categories.

 23                MR. JOHNSON:       Yes, Your Honor.

 24                THE COURT:       All right.

 25                MR. JOHNSON:       And with respect to


        Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 5 of 44 PageID# 635

                                                                         5


  1   category 8 --

  2                THE COURT:      Yes.

  3                MR. JOHNSON:      -- we've produced all documents

  4   from Covington's files that Covington had provided to

  5   the U.S. government on behalf of Flynn Intel Group,

  6   which I will call FIG.         Those are the documents that

  7   Mr. MacDougall was referring to.             We produced those on

  8   Monday.

  9                With respect to the remainder of category 8,

 10   the Court should quash the subpoena for three reasons:

 11                First, the defendant has not met his burden

 12   of showing the three factors under Nixon.

 13                Second, the remainder of the subpoena, the

 14   part we have not yet produced and object to, seeks

 15   privileged and work product documents from our files

 16   that the firm is ethically bound not to produce.

 17                Third, the remaining part of the subpoena is

 18   unduly burdensome.        The portion we have not provided

 19   from our FIG files are thousands of e-mails, notes, and

 20   other work product that the firm generated over 27

 21   months of representation of FIG and of General Flynn.

 22   The vast majority of those documents have nothing to do

 23   with any of the issues that are alleged in the

 24   indictment.

 25                So, first, with respect to the Nixon factors,


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 6 of 44 PageID# 636

                                                                         6


  1   the defendant has the burden of showing specificity,

  2   relevance, and admissibility, and he can't meet any of

  3   those and has not met any of those factors.                With

  4   respect to specificity --

  5                THE COURT:       Let's first talk about relevance.

  6                MR. JOHNSON:       Certainly.

  7                THE COURT:       Here the allegation and the core

  8   of the indictment is that Mr. Rafiekian caused

  9   Covington to file a false FARA filing.               Given that core

 10   allegation, why isn't anything pertaining to what

 11   Covington received, what information it received, what

 12   questions it asked, and why it did what it did

 13   relevant?

 14                MR. JOHNSON:       Some of those documents -- as

 15   we say in our papers, some of those documents may be

 16   relevant, but those documents would not be admissible.

 17   Because what I understand the defendant is looking for

 18   and what we have in our files are -- principally, the

 19   documents that would be relevant would be our notes of

 20   interviews, work product notes of interviews which --

 21                THE COURT:       Right.   Which would reflect what

 22   Covington obtained and how Covington assessed that

 23   information and presumably relate to what caused

 24   Covington to compose the FARA application as it did,

 25   correct?


        Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 7 of 44 PageID# 637

                                                                         7


  1                MR. JOHNSON:      Some of that -- correct, some

  2   of that would be fact work product, Your Honor.                 But

  3   intermingled within that is opinion work product, and

  4   then we simultaneously represented General Flynn.                   So

  5   there are General Flynn's information in there.

  6                THE COURT:      Putting aside Flynn for a moment

  7   if we can distinguish.         I'm not sure if you can with

  8   respect to the FARA application.             But why wouldn't

  9   Covington's opinions, its thought processes and

 10   statements as far as its assessment of the information

 11   it received and why and how that information made

 12   appropriate what it said in the application all be

 13   relevant to the prosecution against Rafiekian, which is

 14   that he knowingly caused Covington to make false

 15   applications?      Wouldn't Covington's assessment of the

 16   information it received from Rafiekian and others go to

 17   what caused Covington to do what it did?

 18                MR. JOHNSON:      I don't think so, Your Honor.

 19   The fact work product, the facts of what Mr. Rafiekian

 20   said to the firm could be relevant, but our impressions

 21   of that, in my view, would not be relevant.                In any

 22   event, that would be opinion work product which the

 23   Fourth Circuit has found is not discoverable under

 24   these circumstances.

 25                THE COURT:      Well, you say under these


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 8 of 44 PageID# 638

                                                                         8


  1   circumstances.       I'm not sure there's a comparable

  2   circumstance, at least that I've found, that would

  3   address this.      Is there?      Is there a case that really

  4   has comparable circumstances?

  5                MR. JOHNSON:      Well, what I know -- I can't

  6   cite a specific case, Your Honor, that's on point.

  7   What I know is that the guidance that the Fourth

  8   Circuit has issued, which is that opinion work product

  9   is virtually never discoverable and because there's no

 10   purpose to be served by the defendant in a criminal

 11   context getting access to our impressions about what

 12   our thoughts were regarding the case, the merits of the

 13   case, the legal issues, the assessment of the strategy

 14   for the clients at the time.

 15                The fact work product is different.              What was

 16   said by Rafiekian, that would be fact work product, and

 17   we concede that that could be relevant in this case.

 18   But to sift that out of what we have in the files would

 19   be burdensome.

 20                THE COURT:      That's a different issue.

 21                But you don't think that what Covington's

 22   thought process was that caused it to answer the

 23   questions in the fashion that it did is relevant to the

 24   government's claim that Rafiekian caused Covington to

 25   file a false FARA application?


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 9 of 44 PageID# 639

                                                                         9


  1                MR. JOHNSON:      I think the facts that

  2   Mr. Rafiekian provided would be relevant.                There could

  3   be an argument certainly, Your Honor, that our --

  4                THE COURT:      Well, how about other facts that

  5   Covington had available to it that it used in its

  6   assessment of how to answer that question?

  7                MR. JOHNSON:      Yes.    That would also be fact

  8   work product, Your Honor, that would be of the type of

  9   what Mr. Rafiekian said.          But our assessment would --

 10   in my view, would not be relevant and, in any event,

 11   would not be admissible.          So even if the defendant gets

 12   over the relevance hurdle, he can't get over the

 13   admissibility hurdle because whatever Covington thought

 14   couldn't be used.

 15                They say they want the information to be able

 16   to impeach General Flynn if and when he testifies in

 17   Mr. Rafiekian's case.         As we point out in the Second

 18   Circuit case in Almonte, that would not be admissible

 19   to impeach General Flynn's testimony or anybody else's

 20   testimony.      What Mr. Kelner or anybody else thought

 21   when they received information, those notes couldn't be

 22   used because they're inadmissible hearsay.

 23                THE COURT:      All right.

 24                MR. JOHNSON:      With respect to the other

 25   factor of Nixon which we haven't yet addressed, Your


        Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 10 of 44 PageID# 640

                                                                        10


   1   Honor, with respect to specificity, as Judge Cacheris

   2   wrote in a case we cited in our papers, this type of

   3   request for the entire file is a paradigm of a

   4   nonspecific request that under Nixon can't survive.

   5   Therefore, a subpoena that lacks specificity must be

   6   quashed.

   7               They're seeking information from the

   8   beginning of our representation, which began in

   9   December 2016, up until the present.

  10               THE COURT:       Insofar as it relates to the FARA

  11   filing.

  12               MR. JOHNSON:       Well, that is, in my view, the

  13   best reading of the subpoena, but I understand in

  14   conversations that Mr. MacDougall and Mr. Trout have

  15   had with Ms. Verderame's counsel that they're seeking

  16   the entire file.

  17               THE COURT:       I understand, but the subpoena

  18   makes it pretty clear it's the file relating to the

  19   FARA filing.

  20               MR. JOHNSON:       So with the file, there's no

  21   separate folder just for the FARA filing.

  22               THE COURT:       Right.

  23               MR. JOHNSON:       Within the folder are documents

  24   relating to our representation of FIG and Flynn with

  25   respect to the FARA filing, and then, of course, there


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 11 of 44 PageID# 641

                                                                        11


   1   are other documents in there because the representation

   2   has continued on other issues for FIG.              And with

   3   respect to General Flynn, other and separate issues

   4   than FIG.        So asking us to produce the entire file

   5   would be completely overbroad, but going back and

   6   trying to select particular documents would be

   7   burdensome.

   8                It, frankly, would be easier, Your Honor, as

   9   we point out in our papers -- not easy but easier if

  10   the subpoena were limited to documents preceding the

  11   March 7, 2017, FARA filing.          If that were the specific

  12   request that they ask, particular documents preceding

  13   that date, then there would be some specificity.                 As it

  14   is, they're just asking for the entire file.

  15                Even in a civil context, Your Honor, that

  16   would not be sufficient.          Here in a criminal context,

  17   under Nixon, they have to be specific.

  18                Moreover, even if they satisfied the Nixon

  19   factors, the documents that they're seeking are

  20   privileged and work product documents.              These are

  21   lawyer files generated over 27 months during the

  22   representation of two different clients.               There's no

  23   balancing test that can be done for the privileged

  24   documents.        The Supreme Court has made that clear in

  25   Swidler.     The defendant's interest in discovery must


         Rhonda    F.    Montgomery   OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 12 of 44 PageID# 642

                                                                        12


   1   yield to that attorney-client privilege.

   2               FIG has a continuing interest because they

   3   are still subject to investigations.             There is a

   4   congressional investigation that's been ongoing.                 So

   5   FIG has an interest in preserving its privilege and the

   6   work product because of these ongoing matters.

   7               THE COURT:       How is Rafiekian's relationship

   8   to the privilege any different than Flynn's?

   9               MR. JOHNSON:       The difference is the purpose

  10   for which they are asserting them.

  11               THE COURT:       Right.    How is it different?

  12               MR. JOHNSON:       With respect to General

  13   Flynn -- we're speaking of FIG as opposed to General

  14   Flynn's privilege.

  15               THE COURT:       Right.

  16               MR. JOHNSON:       With respect to FIG, General

  17   Flynn is the chairman and CEO of the corporation.                  He

  18   made a decision to waive the privilege with respect to

  19   a narrow area, which I'll address.             But to answer your

  20   question directly, he did that in the interest of FIG

  21   because FIG was subject to prosecution at the time.

  22   And in his estimation, it made sense for FIG to

  23   cooperate with the government by waiving the privilege

  24   with respect to the narrow area in which it was waived.

  25               Mr. Rafiekian -- that was for a corporate


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 13 of 44 PageID# 643

                                                                        13


   1   purpose.    Mr. Rafiekian, on the other hand, is seeking

   2   documents purely for his personal purpose, not for a

   3   FIG purpose.

   4               THE COURT:       Well, the purposes conflate,

   5   don't they?      By getting himself cleared, he is clearing

   6   FIG, just as by Flynn trying to clear himself, he was

   7   clearing FIG, correct?

   8               MR. JOHNSON:       That's not the way -- it wasn't

   9   Flynn trying to clear himself to clear FIG.                It was

  10   Flynn acting on behalf of FIG to clear FIG to cooperate

  11   with the government.

  12               THE COURT:       Right.     In order to establish

  13   that, it would include, among other things,

  14   establishing that the officers and directors had not

  15   acted improperly, correct?            That they were not false

  16   statements made by its officers or directors since that

  17   conduct can be attributed to the corporation for

  18   liability purposes; isn't that correct?

  19               MR. JOHNSON:       Their conduct could be

  20   attributed to the corporation.

  21               THE COURT:       Right.     So if Rafiekian clears

  22   himself, he's effectively serving the corporate purpose

  23   of clearing the corporation; isn't he?

  24               MR. JOHNSON:       I don't see any alignment of

  25   the interest between Rafiekian and FIG in this instance


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 14 of 44 PageID# 644

                                                                        14


   1   because by seeking the documents, he's effectively

   2   waiving FIG's privilege beyond any -- the narrow waiver

   3   that FIG has already agreed to with respect to the

   4   prior advice -- pre-Covington advice of Mr. Kelly and

   5   Mr. Spencer, the compliance advice that preceded

   6   Covington's engagement.

   7               That information was provided both to the

   8   government at defendant's request and to Mr. Rafiekian.

   9   So he has those documents that FIG in the FIG corporate

  10   conclusion provided to the government and did engage in

  11   the narrow waiver of the privilege.

  12               Mr. Rafiekian's point or his goal on the

  13   other hand is to get all the FIG documents which could

  14   affect a waiver of FIG's privilege with respect to

  15   these other matters, and that's completely contrary to

  16   FIG's interest.

  17               THE COURT:       Is Flynn, in your view, in a

  18   position to have access to all the documents that

  19   Rafiekian is seeking?

  20               MR. JOHNSON:       As the chairman and CEO, he

  21   would have access to those documents if he's doing so

  22   in the corporate interest, yes.

  23               THE COURT:       And Rafiekian is the vice

  24   chairman and president, secretary, and treasurer and a

  25   major shareholder, as Flynn, neither of which, as I


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 15 of 44 PageID# 645

                                                                        15


   1   understand it, are majority shareholders.               Is that

   2   right?

   3                MR. JOHNSON:      I'm sorry?      I didn't hear the

   4   last part.

   5                THE COURT:      Neither Flynn or Rafiekian are

   6   majority shareholders, but they're both principal

   7   shareholders of the company; is that right?

   8                MR. JOHNSON:      Mr. Flynn holds more shares,

   9   and he has a superior office to Mr. Rafiekian within

  10   FIG.     So, therefore, he has the authority to make these

  11   decisions, and Mr. Rafiekian does not.

  12                But the key is the purpose for which --

  13                THE COURT:      And Rafiekian, as I understand

  14   the defendant's filing, contributed to the payment of

  15   Covington's fees for representation.             Is that right?

  16                MR. JOHNSON:      FIG paid those fees.         Whether

  17   he contributed to FIG, I don't know the answer to that,

  18   Your Honor.      I see what's in their papers, and I don't

  19   know the answer.

  20                THE COURT:      Covington sought Rafiekian's

  21   consent to the limited waiver that was given to the

  22   government --

  23                MR. JOHNSON:      It was actually at the

  24   suggestion of defendant's counsel.

  25                THE COURT:      Okay.   All right.


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 16 of 44 PageID# 646

                                                                        16


   1                MR. JOHNSON:      But the difference here is the

   2   purpose, Your Honor, and the effect.             If you were to

   3   allow them to have access to all of these documents,

   4   it's Mr. Rafiekian's purpose, which is not consistent

   5   with FIG's purpose as decided by the --

   6                THE COURT:      Why isn't it?      How is it adverse?

   7   How is Rafiekian's effort to clear himself adverse to

   8   FIG?

   9                MR. JOHNSON:      Because of what he's trying to

  10   do with the documents, and the effect of having access

  11   to those documents is that the privilege would be

  12   waived.    That is adverse to FIG's interest clearly.

  13   FIG -- one could --

  14                THE COURT:      But you think that if Flynn had

  15   been prosecuted for this, he would have access to what

  16   Rafiekian is seeking?

  17                MR. JOHNSON:      I think that as the chairman

  18   and CEO, he could have access to that.              The difference

  19   is he is the superior officer, Your Honor.                 As a matter

  20   of corporate law, it is his decision to make.                 It's not

  21   Mr. Rafiekian's decision to make in the first instance.

  22   Second, the purpose for which they're seeking is

  23   different.      Then, third, the effect of enforcing the

  24   subpoena and allowing Mr. Rafiekian and his counsel to

  25   have access to the data is that it affects a waiver of


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)    299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 17 of 44 PageID# 647

                                                                        17


   1   the FIG privilege, which is clearly contrary to FIG's

   2   interest.

   3                So whether Mr. Rafiekian and Mr. Flynn

   4   individually may have similar -- or interest in their

   5   personal capacity, once Mr. Rafiekian tries to get

   6   these documents to waive FIG's privilege, he is clearly

   7   acting contrary to the interest of the corporation

   8   which is still under investigation and whose CEO and

   9   chairman has decided --

  10                THE COURT:       Do you see crime fraud exception

  11   implicated in any of this?

  12                MR. JOHNSON:       No, Your Honor, and the

  13   defendant has not alleged that.

  14                THE COURT:       Well, given that the government

  15   is claiming that the services of counsel were used for

  16   the purposes of perpetrating a fraud, why wouldn't it

  17   be implicated in some fashion?

  18                MR. JOHNSON:       The indictment, as I understand

  19   it, is that Mr. Rafiekian misled the government.

  20                THE COURT:       Right, for the purposes of

  21   avoiding disclosures that were required.

  22                MR. JOHNSON:       Correct.     Neither the

  23   government, nor the defendant has suggested that the

  24   crime fraud exception applies.             There's --

  25                THE COURT:       I understand that, but I'm asking


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 18 of 44 PageID# 648

                                                                         18


   1   why it wouldn't be implicated.

   2               MR. JOHNSON:       I understand.       There's no

   3   suggestion that Covington participated in any crime or

   4   fraud.

   5               THE COURT:       No.    I'm not suggesting that, and

   6   that's not required for the crime fraud exception.

   7   It's whether the client has used the relationship for

   8   the purposes of perpetrating a fraud.

   9               MR. JOHNSON:       And our position, Your Honor,

  10   is that there is no crime fraud exception applicable

  11   here.

  12               THE COURT:       All right.

  13               MR. JOHNSON:       Whether he misled us, I think

  14   they also have to show that Covington was somehow a

  15   participant or knew that -- or had reason to know that

  16   there was some crime or fraud being perpetrated in the

  17   course of their representation, and there is no

  18   evidence whatsoever of that, Your Honor.

  19               THE COURT:       All right.

  20               MR. JOHNSON:       With respect to the -- if I may

  21   get back to the issue of the privilege --

  22               THE COURT:       Yes.

  23               MR. JOHNSON:       -- and the waiver.          As I

  24   mentioned, under Swidler, there's no balancing to be

  25   done.    The attorney-client information, the privileged


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)    299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 19 of 44 PageID# 649

                                                                        19


   1   information is not subject to production.

   2                Under the Fourth Circuit test, the opinion

   3   work product also is not subject to production.

   4                Fact work product is potentially different.

   5   There is a balancing test.          But again, even if it's

   6   relevant, it's not admissible as previously pointed

   7   out.   So there would be no point in them getting access

   8   to the data.

   9                Much of the briefing is focused on whether

  10   there was a waiver and the extent of the waiver of the

  11   privilege.      There was no waiver beyond the documents

  12   that the defendant already has, and FIG is not picking

  13   or choosing doing a sword or a shield here.                FIG did

  14   waive at defendant's request the attorney-client

  15   privilege regarding the compliance advice that

  16   Messrs. Kelly and Spencer had provided in the fall of

  17   2017 regarding LDA and FARA compliance.

  18                At defendant's request, we provided the Kelly

  19   declaration to the government, and then naturally, as a

  20   result of providing that declaration, that caused a

  21   narrow waiver of the privilege with respect to

  22   Mr. Kelly and Mr. Spencer's advice.             Defendant has all

  23   of those documents already.          So with respect to the

  24   narrow area of the waiver, they've already got them.

  25                Our representation, Covington's


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 20 of 44 PageID# 650

                                                                        20


   1   representation of FIG and of Flynn involved different

   2   subject matters.       It started later after Kelly and

   3   Spencer advice and after FIG had decided not to make a

   4   FARA filing.

   5               THE COURT:       Covington was retained in

   6   December 2017?

   7               MR. JOHNSON:       December 2016, Your Honor.

   8               THE COURT:       '16.     The filing was in March of

   9   the following year?

  10               MR. JOHNSON:       Yes.     That came -- and the

  11   reason we were retained was DOJ had launched an

  12   investigation of FIG regarding the fact that they had

  13   not filed under FARA, different subject matters.

  14   Client's advice by Kelly and Spencer, the investigation

  15   by Covington.

  16               THE COURT:       Right.

  17               MR. JOHNSON:       Only then was Covington engaged

  18   and only for the investigation.            Now, as a result of

  19   that, we did make a FARA filing, as Your Honor is

  20   aware, on March 7, 2017.            It's the events leading up to

  21   that FARA filing specific to that filing that are at

  22   issue in the indictment, and in our view, those are the

  23   only documents that could be relevant.

  24               Defendant also contends that there was some

  25   waiver when Covington attorneys at FIG's direction


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 21 of 44 PageID# 651

                                                                         21


   1   agreed to be interviewed by the government with respect

   2   to the events -- the facts preceding -- certain facts

   3   preceding that March 7, 2017, FARA filing.                 The

   4   interviews were focused solely on those facts.                   Those

   5   facts were not privileged because facts are not

   6   privileged.      Therefore, those interviews did not affect

   7   any waiver whatsoever.

   8               The interviews addressed only that topic, not

   9   any other subject matters, did not get into any opinion

  10   work product or other work product of Covington.                   In

  11   fact, we -- the government did not ask, and we did not

  12   produce documents as part of that process.

  13               So there was no waiver of any subject matters

  14   of Covington's representation of FIG or of Flynn.                   The

  15   only narrow waiver had to do with the Kelly and Spencer

  16   compliance advice.

  17               With respect to the burden, Your Honor, as I

  18   pointed out, there are thousands of e-mails.                 A part of

  19   the subpoena to which we have not responded and to

  20   which we object, a portion of category 8, thousands of

  21   e-mails, notes, and other work product and

  22   communications with the client that Covington has had

  23   and has generated over 27 months -- it's been two years

  24   since the FARA filing, and we have continued to

  25   represent FIG in matters that are ongoing today, and we


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)    299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 22 of 44 PageID# 652

                                                                        22


   1   have continued to represent Mr. Flynn in separate

   2   matters.

   3               These involve many subjects that are

   4   unrelated to the March 7, 2017, FARA filing, and they

   5   include not just FIG but Flynn personally, General

   6   Flynn personally.       To require us to sift through that

   7   to extract, say, fact work product on an unrelated

   8   subject or for the representation of General Flynn

   9   personally would be an extreme burden and would take

  10   many weeks.

  11               If, on the other hand, the Court were to

  12   order that we provide the fact work product for the

  13   pre-FARA filing, that, as I pointed out, would be

  14   easier to digest.       Even though it was a very intense

  15   period -- December, January, February, early March -- a

  16   little over three months of work versus the 24 months

  17   of work that had been very intensive, as I'm sure

  18   anybody who has read the press -- and I'm sure Your

  19   Honor is familiar.        It's been a very intensive

  20   representation and generated many, many, many documents

  21   during that period.        Sifting through those would be

  22   extremely burdensome.

  23               Given the tangential relevance of any

  24   documents in the Covington file, the admissibility

  25   concerns, and the attorney-client and work product


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 23 of 44 PageID# 653

                                                                        23


   1   issues, we submit that the Court should quash all of

   2   category 8 beyond those documents that we've already

   3   provided.        As we point out in the papers,

   4   alternatively, if the Court believes that the defendant

   5   has gotten over the Nixon factors, including the

   6   relevancy, then the limited production should be of the

   7   fact work product that preceded the March 7, 2017, FARA

   8   filing and that relate to that filing.

   9                THE COURT:        All right.

  10                MR. JOHNSON:        Thank you, Your Honor.

  11                THE COURT:        Thank you.

  12                I'll hear from counsel for the other

  13   non-party.

  14                MR. WALKER:        Thank you, Your Honor.

  15                There are two principal concerns with respect

  16   to the subpoena for our client, Kristen Verderame:

  17                One, with respect primarily to No. 8 but --

  18   well, with respect primarily to No. 8, is --

  19                THE COURT:        Are there documents within

  20   category 8 that your client has?

  21                MR. WALKER:        My understanding is, yes, Your

  22   Honor, there are documents within category 8.

  23                THE COURT:        All right.

  24                MR. WALKER:        And to a large extent, the

  25   concerns that counsel on behalf of Covington expressed


         Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 24 of 44 PageID# 654

                                                                        24


   1   are Ms. Verderame's concerns with respect to the

   2   overbreadth of the subpoena, the lack of specificity

   3   with which documents sought have been identified or, in

   4   fact, not really identified at all other than the kind

   5   of indiscriminate produce the whole file approach.

   6   That clearly seems to be a violation of the exacting

   7   specificity standard in Nixon.

   8                Not just with respect to No. 8 but with

   9   respect to all of the requests, there is as well,

  10   particularly with respect to 1 through 7, I would say

  11   substantial relevancy concerns.            They seek documents to

  12   the extent that they exist at all, which it seems

  13   fairly plainly would be for the purpose of impeachment

  14   use of extrinsic evidence for purposes collateral to

  15   the facts that would be at issue at the trial.

  16                THE COURT:      So there are documents within one

  17   1 through 7 that have not yet been produced?

  18                MR. WALKER:      Your Honor, with respect to

  19   several of those categories, my understanding is that a

  20   good faith production would not include documents with

  21   respect to some of those categories, but with respect

  22   to others, particularly with respect to No. 4 and

  23   No. 7, there would be at least a limited extent of

  24   documents.

  25                THE COURT:      All right.


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 25 of 44 PageID# 655

                                                                        25


   1                MR. WALKER:      With respect to No. 8, it's a

   2   much different matter.         I understood Your Honor to say

   3   that the Court is reading request No. 8 to specifically

   4   be seeking documents that are relevant to the FARA

   5   filings.

   6                THE COURT:      Pertain to the relevant FARA

   7   filing.

   8                MR. WALKER:      Yeah.    I will second the point

   9   made by Covington's counsel that to that extent and to

  10   the extent that there are any documents relevant to the

  11   FARA filings, that a cutoff date for relevancy would

  12   appear to be March 2017 when the FARA filing was made.

  13                Let me move to our client's other substantial

  14   concern, Your Honor, which is with respect to the

  15   privileged nature of many of the documents being sought

  16   in request No. 8.       To a certain extent, Ms. Verderame

  17   is kind of caught in the middle on this privilege

  18   issue.     She was not a party and was not involved, to my

  19   understanding, in any limited waiver of a privilege

  20   which may have occurred previously in this matter.

  21                Her concern is that by handing over documents

  22   in response to this subpoena, particularly in response

  23   to No. 8, without some clarification and resolution of

  24   the issue of whether those documents may be or are

  25   attorney-client privilege or subject to work product


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 26 of 44 PageID# 656

                                                                        26


   1   protection, our client could be and would be in

   2   violation of her ethical obligation under the D.C. Bar

   3   rules to which she is subject.

   4               If it were clear and if this Court were to

   5   make clear that it views a waiver of privilege has

   6   occurred to the extent that any documents would be

   7   produced or, in the alternative, if the Court orders a

   8   production of privileged documents, our client would be

   9   in a different position and would be willing to produce

  10   those documents.

  11               As it now stands, Your Honor, there are

  12   substantial concerns about our client's ethical

  13   obligations with respect to turning over documents that

  14   are privileged or with respect to which the issue of

  15   privilege and work product protection has not been

  16   appropriately resolved.

  17               THE COURT:       All right.

  18               MR. WALKER:       Thank you.

  19               THE COURT:       Thank you.

  20               Counsel, Mr. MacDougall.

  21               MR. MACDOUGALL:        Thank you, Your Honor.

  22               You know, Your Honor, the Court, as most of

  23   us have, has lived around Washington for a long time --

  24   most of my adult life.         When you're in this

  25   environment, you often here from people involved in


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 27 of 44 PageID# 657

                                                                        27


   1   politics.        There are certain methods that are used.

   2   One is if you don't like your answer, change the

   3   question.        I think that's what we're dealing with here,

   4   Your Honor, today.

   5                Mr. Rafiekian is not seeking third-party

   6   documents from some stranger, trying to extract them

   7   using a Rule 17(c) subpoena.           Mr. Rafiekian is only

   8   seeking what he's entitled to as a director and

   9   principal officer and shareholder of the corporation.

  10                The Court is quite correct.           Mr. Rafiekian's

  11   interest in clearing his name and in resolving this

  12   matter are identical to FIG's.           It shouldn't be an

  13   issue or objectionable to Mr. Flynn except to the

  14   extent Mr. Flynn is seeking to use his cooperation to

  15   reduce his risk of a custodial sentence.

  16                Covington and Ms. Verderame are resisting the

  17   subpoena ostensibly to protect the corporation, but the

  18   truth, Your Honor, is that the corporation is now a

  19   fiction.     It is a rumor.       It was dissolved, and I'll

  20   speak more about that in a second.

  21                Mr. Rafiekian is in the same posture as

  22   Mr. Flynn, and all he asks the Court for, as counsel

  23   conceded, is the same access as Mr. Flynn has.

  24   Mr. Rafiekian was the incorporator and sole organizer

  25   and initial director.          He was at all times one of two


         Rhonda    F.    Montgomery    OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 28 of 44 PageID# 658

                                                                        28


   1   directors, essentially half of the board.

   2                THE COURT:      Wasn't there a third director at

   3   one point?

   4                MR. MACDOUGALL:       There was, Your Honor, and

   5   he resigned in 2016.         His name was Philip Oakley.           So

   6   there was a third director for a period of time.

   7                THE COURT:      Before the Lobbying Disclosure

   8   Act filing?

   9                MR. MACDOUGALL:       I believe so, Your Honor.

  10   You'll have to check me on that, but I believe that's

  11   correct.

  12                THE COURT:      All right.     Was Rafiekian

  13   originally named chairman in the bylaws?

  14                MR. MACDOUGALL:       Yes, Your Honor, I believe

  15   that's right.

  16                THE COURT:      When did that change happen?

  17                MR. MACDOUGALL:       Sometime in 2016, but again,

  18   I would have to check the documents to give you those

  19   dates.

  20                THE COURT:      All right.

  21                MR. MACDOUGALL:       And the Court touched upon

  22   this.    Mr. Rafiekian did, in fact, pay personally, on

  23   the request of Ms. Verderame and on a request

  24   ostensibly conveyed from Covington, the legal fees,

  25   $55,000 in two payments, January and February 1917


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 29 of 44 PageID# 659

                                                                        29


   1   [sic], on urgent request from Mr. Flynn personally,

   2   from Mr. Flynn's son, and from Ms. Verderame.

   3                THE COURT:       Who was that paid to?

   4                MR. MACDOUGALL:       That was paid to FIG.         It

   5   was deposited into FIG's account for the purpose of --

   6   and as the e-mails will clearly demonstrate, for the

   7   purpose of paying legal fees.

   8                THE COURT:       For both firms?

   9                MR. MACDOUGALL:       Yes, Your Honor.        Well, in

  10   some instances, it references payments to counsel, and

  11   in others, it was specific to Covington.

  12                THE COURT:       All right.

  13                MR. MACDOUGALL:       Covington and Ms. Verderame

  14   say the corporation is dissolved, so Mr. Flynn gets to

  15   make all the decisions.          He's the CEO and the chairman,

  16   so he gets to decide that he can use the files for his

  17   purposes, but Mr. Rafiekian can't even see them.

  18   Mr. Flynn ostensibly instructs counsel to resist the

  19   subpoena and keep Mr. Rafiekian from the file.

  20                Here's the thing, Your Honor.           Here's what

  21   counsel didn't talk about.          Here's what wasn't

  22   responded to anywhere in the pleading, so I take it as

  23   conceded.        Mr. Flynn signed a false declaration that

  24   was submitted to the Delaware secretary of state in

  25   April 2018 dissolving the corporation.              It was false


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 30 of 44 PageID# 660

                                                                        30


   1   because it recites, as required under the Delaware

   2   General Corporation Law, that you have a shareholder's

   3   meeting which would have required notice to

   4   Mr. Rafiekian and notice to Mr. Trout and a board

   5   meeting, which would have required notice.                 Those did

   6   not happen.

   7                We raised that in our motion for the

   8   subpoenas.      We raised it in the pleading here.             Counsel

   9   for Ms. Verderame and counsel for Covington have never

  10   responded to that.        That, Your Honor, is the pivot

  11   point at which Mr. Flynn and his counsel say:                 Now I

  12   have all the power.

  13                They have all the power because they filed a

  14   false declaration, dissolved the corporation, kept the

  15   information from Mr. Rafiekian and his counsel at the

  16   time, and now they say:         And now we win.

  17                That, Your Honor, to me and to Mr. Rafiekian

  18   is a shocking set of circumstances.             I can't address

  19   questions to counsel in court obviously, but the Court

  20   can.   To the extent the argument is that Mr. Flynn is

  21   now a solo superior officer, the only reason he has

  22   that power is because of that false declaration that's

  23   never been addressed.

  24                Now, both counsel for Ms. Verderame and

  25   counsel for Covington rely upon what I would


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)    299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 31 of 44 PageID# 661

                                                                        31


   1   characterize as --

   2                THE COURT:      How do you view the consequence

   3   of that dissolution based on that affidavit?

   4                MR. MACDOUGALL:       Well, Your Honor, I

   5   believe --

   6                THE COURT:      How does that impact on the

   7   enforceability or lack of enforceability of the

   8   privilege or anything else that we're dealing with?

   9                MR. MACDOUGALL:       Well, if the corporation had

  10   not been dissolved, Mr. Rafiekian would have equal

  11   rights as one of two directors to Mr. Flynn.                He could

  12   call a board meeting.         At that board meeting, he could

  13   say, "Here are my reasons," just as we're trying to

  14   articulate to the Court today, "for wanting access to

  15   the file."

  16                Your Honor, I've had lots of corporations

  17   dissolved in my career.         A former director calls up and

  18   says, I'd like to see the file.

  19                Okay.     We'll get a conference room for you.

  20   Here it is.

  21                This is not an issue that ought to be

  22   confronting Mr. Rafiekian as he tries to defend himself

  23   in this case.        So he would have equal access had that

  24   not happened, but it did happen.            It happened, and it

  25   was wrong.      No one has explained it.         Now, Covington


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 32 of 44 PageID# 662

                                                                        32


   1   and Ms. Verderame seek to take advantage of that, and

   2   that is really just not right, Your Honor.

   3                They do seek to rely on what I think is a

   4   gross misinterpretation of Section 278 of the Delaware

   5   General Corporation Law.          It's captioned Continuation

   6   of Corporation After Dissolution for Purposes of Suit

   7   and Winding Up Affairs.

   8                What they've embarked on is an entirely new

   9   campaign of cooperation to benefit Mr. Flynn.                They're

  10   not winding up some lingering lawsuit or selling off

  11   some office furniture.         They're involved in an

  12   aggressive campaign as reflected in the June 13, 2018,

  13   letter to the U.S. Attorney of the agreement to seek to

  14   provide Mr. Flynn with a vehicle to enhance his

  15   cooperation.      That's all that's happening here.             This

  16   is not about dissolution or winding up.

  17                Covington and counsel in his remarks to the

  18   Court acted as if the corporation is still alive.

  19   Well, it's not, Your Honor, and it's very clear in the

  20   Delaware General Corporation Law that when that

  21   certificate of dissolution, false though it may be, is

  22   certified by the secretary of state, the corporation is

  23   dissolved.      This is not cleanup activity.           This is

  24   entirely new effort.

  25                Your Honor, Covington will testify in this


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 33 of 44 PageID# 663

                                                                        33


   1   case.   There's no question about that.             As the Court

   2   pointed out, starting in paragraph 53 of the

   3   indictment, there are frequent references to

   4   Mr. Rafiekian made a false statement.              There's an

   5   entire caption:       Mr. Rafiekian made a false statement.

   6   Covington will be asked about their thought processes

   7   at the trial.

   8               In their letter of June 13, 2018, they wrote:

   9   We understand that you, the government, are seeking his

  10   cooperation pursuant to his plea and cooperation

  11   agreement with the special counsel's office.

  12               The "he" and the "his" is Mr. Flynn.

  13               Months after the corporation was dissolved,

  14   Covington certified -- wrote to the government with his

  15   detailed waiver.       For the government, this is all in

  16   furtherance of his cooperation.

  17               Now, there's no issue with regard to

  18   privilege regarding the Flynn Intel Group, we would

  19   submit to the Court.         The client is just seeking access

  20   to a legal file that he has a lawful right to.                 Once he

  21   has access, if there are privilege issues, those can be

  22   worked out with counsel or, if necessary, with the

  23   Court's assistance.        The Court can deal with the

  24   question of showing the prosecutors the file with a

  25   protective order.


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 34 of 44 PageID# 664

                                                                        34


   1               There is no request -- and this is important

   2   from our perspective, Your Honor.            There is no request

   3   for Mr. Flynn's personal records.            We assume that

   4   Covington and Ms. Verderame, to the extent she was

   5   involved, did the appropriate, as required by the Code

   6   of Professional Responsibility, steps to segregate out

   7   those two files.

   8               The suggestion that Mr. Flynn waived to

   9   protect the corporation after he had dissolved the

  10   corporation is unbelievable, Your Honor.               There is no

  11   question he waived because he was a government

  12   cooperator.      He waived because the government wanted

  13   his evidence.      He waived because he did not want to go

  14   to jail.

  15               The corporation had been illegally dissolved.

  16   It had no assets, no business, and Mr. Flynn contends

  17   that his was a proper business purpose and

  18   Mr. Rafiekian's is not.         This is all about Mr. Flynn's

  19   personal interest.

  20               The lawyers say Mr. Rafiekian cannot have the

  21   same access because it's not a business purpose, and

  22   that is just, Your Honor, unbelievable.              If there's any

  23   doubt about that, Mr. Kelner in Covington's remarks on

  24   December 18, 2018, at Mr. Flynn's first sentencing

  25   hearing made that clear where he specifically asked


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 35 of 44 PageID# 665

                                                                        35


   1   Judge Sullivan for an extension.            I can quote for the

   2   Court's record.       He asked Judge Sullivan for an

   3   extension so that Mr. Flynn can testify in his case,

   4   ostensibly help the government obtain a conviction, and

   5   thereby get credit for it.

   6               With respect -- Your Honor, I'll address

   7   briefly; although, I don't think Your Honor has to

   8   reach the three-part test in U.S. v. Nixon.                These

   9   documents are extremely relevant.            The Court need only

  10   look at the indictment starting on page 13 to see just

  11   how relevant they are.         Mr. Rafiekian is accused of

  12   making false statements to the company's lawyers.

  13               With respect to admissibility, there are many

  14   avenues for which these documents are admissible.

  15   We're not talking about extrinsic evidence to be used

  16   in impeachment.       There are time and billing records.

  17   Those are clearly business records.             There may well be

  18   party admissions with respect to statements of the

  19   government.      There may be, as the Court noted, the

  20   information that reflects the lawyers' statement of

  21   mind when they contend to the government -- and as they

  22   will presumably testify at trial -- they were lied to.

  23               The third prong, Your Honor, of specificity,

  24   this is not a fishing expedition.            This is nothing like

  25   Rand.   What's contained in a legal file is extremely


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 36 of 44 PageID# 666

                                                                        36


   1   specific, called for under the Code of Professional

   2   Responsibility.        All we have here is a client who wants

   3   access to a legal file to which he's entitled and to

   4   which the law of Delaware, the state of incorporation,

   5   treats him as an equal director.

   6                My question, Your Honor, in closing is what

   7   equities is Covington and what equities is

   8   Ms. Verderame trying to protect?

   9                Are they trying to protect the corporate

  10   integrity of the Flynn Intel Group?             The corporation

  11   was unlawfully dissolved, Your Honor.              There is nothing

  12   there to protect.

  13                Are they trying to protect General Flynn

  14   himself?     He's an immunized cooperator.           He's really

  15   not at risk.       What he's trying to do is improve his

  16   prospects at sentencing.          I don't blame him for that,

  17   but to use the vehicle of trying to deny evidence to

  18   Mr. Rafiekian is entirely improper.

  19                Are the lawyers trying to protect themselves?

  20   That's a possibility, and I leave that to the Court to

  21   consider.        The unexplained, unlawful certification, I

  22   think, raises that question in a very serious way.

  23                Covington had Flynn Intel Group sign an

  24   engagement letter.        Presumably, so did Ms. Verderame.

  25   Under that engagement letter, if a conflict arises, as


         Rhonda    F.   Montgomery    OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 37 of 44 PageID# 667

                                                                        37


   1   these letters typically say, Covington says:                 We get to

   2   keep General Flynn.

   3                But then what happened?           What happened was

   4   General Flynn was indicted.           General Flynn pled.         I'm

   5   sorry.     I'll correct that.        General Flynn was never

   6   indicted.        He pled by information.        He pled and became

   7   a cooperator.        Through this entire process which reeks

   8   of conflict, Covington remained counsel to Flynn Intel

   9   Group, continued to do that work, and at no time

  10   asserted that the conflict was so severe that they had

  11   to get new counsel for Flynn Intel Group.               I would

  12   submit that if there were different counsel, we'd be

  13   having a different discussion today.

  14                Lastly, Your Honor, I would ask the Court to

  15   note on page 8, footnote 12, of our opposition the

  16   reference to cases that call for fairness.                 This Court

  17   will, of course, always be fair.              All we're asking here

  18   is that the Court protect this citizen from the lawyers

  19   who have his file and provide him with the opportunity

  20   and his counsel to look at that file and to deal with

  21   its consequences.

  22                Thank you, Your Honor.

  23                THE COURT:        All right.     Thank you.

  24                Counsel, let me ask a couple of questions.

  25                MR. JOHNSON:        Certainly.


         Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)    299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 38 of 44 PageID# 668

                                                                        38


   1                THE COURT:       How do you view the significance

   2   of the corporation's dissolution?            How do you see that

   3   as bearing on these issues?

   4                MR. JOHNSON:       I don't think it has any

   5   bearing, Your Honor.          The defendant wants to have it

   6   both ways.       As I heard defendant's counsel say, well,

   7   it was dissolved, but maybe it wasn't dissolved

   8   legally.     So, therefore, maybe it didn't have any

   9   effect.     It has no effect under Delaware law because

  10   under Delaware law, as we pointed out -- and the

  11   defendant has not refuted this or challenged it.                 Under

  12   Delaware law, a corporation continues for a period of

  13   three years after it is dissolved for purposes of being

  14   sued, which would include the ability to assert

  15   privilege under these circumstances.

  16                THE COURT:       So who has authorized or directed

  17   FIG's position with respect to this subpoena?

  18                MR. JOHNSON:       That would be the CEO and

  19   chairman and majority shareholder General Flynn.

  20                THE COURT:       So he has directed to resist the

  21   subpoena?

  22                MR. JOHNSON:       Correct.

  23                THE COURT:       All right.

  24                MR. JOHNSON:       With respect to the equities,

  25   which is where counsel left off, the question really


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 39 of 44 PageID# 669

                                                                        39


   1   here is not one of equities.           The question is one of

   2   ethics.     Are we ethically bound not to produce this

   3   data?     The answer is yes.       Does Mr. Rafiekian have a

   4   right to that?       The answer is no.

   5                You asked, Your Honor:         Why does Rafiekian

   6   not have the same corporate purpose that General Flynn

   7   has?    And the answer is as FIG, and when his defense

   8   helped FIG, the answer is no because FIG has not been

   9   charged.

  10                As a result of FIG's decision through its CEO

  11   and chairman to cooperate with the government, FIG has

  12   not been charged in the same matters that Mr. Rafiekian

  13   is subject to.       As a result of that cooperation,

  14   there's no charge.        Therefore, the interests are not

  15   the same.        What he's doing is trying to seek them --

  16   seek these documents for his personal purposes.

  17                I have never seen anything that defendants

  18   have said in either their papers, nor have I heard

  19   anything this morning indicating that Mr. Rafiekian is

  20   seeking them for any corporate purpose.              He contends,

  21   well, he's a codirector and that he can call a board

  22   meeting.     The plain fact -- and they don't dispute

  23   this -- is that Mr. Rafiekian has fewer shares than

  24   Mr. Flynn.       He would get outvoted.        This is what

  25   happens in a corporation.          Somebody is elected.


         Rhonda    F.   Montgomery    OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 40 of 44 PageID# 670

                                                                        40


   1   Mr. Flynn was not elected contrary to counsel's

   2   suggestion.

   3                THE COURT:        There are other shareholders;

   4   aren't there?

   5                MR. JOHNSON:        Excuse me?

   6                THE COURT:        There are other shareholders?

   7                MR. JOHNSON:        Actually, Your Honor, it's my

   8   understanding that at some point in 2016, the third

   9   shareholder cashed out.           So there are only the two, and

  10   General Flynn has the majority of the shares.

  11                THE COURT:        That's 350, and Rafiekian has

  12   300.

  13                MR. JOHNSON:        Correct.

  14                So because of the way they set up the company

  15   and before dissolution and before these events

  16   occurred, as counsel conceded, Mr. Flynn, General Flynn

  17   was appointed -- elected as the CEO and as the

  18   chairman.        Mr. Rafiekian gave him that power at the

  19   time.   He said, General Flynn, you have the authority

  20   to make these types of decisions.

  21                He gave that authority, and under corporate

  22   law, he has the authority that the corporation acts --

  23   exercises or waives the privilege through its executive

  24   officers.        If Mr. Rafiekian thinks that he has some

  25   corporate right, then this is not the place to litigate


         Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 41 of 44 PageID# 671

                                                                        41


   1   that.    He can file some action under Delaware law to

   2   try to assert his rights.

   3                The reason he hasn't done that is because in

   4   order to do so, he would have to allege that he wants

   5   the documents for a corporate purpose.              He doesn't have

   6   a corporate purpose.          He has a personal interest in

   7   trying to defend himself, but he's not seeking these

   8   documents for any corporate purpose.             The dissolution

   9   has nothing to do with it.          He just doesn't have the

  10   votes under Delaware law to get access to these

  11   documents.

  12                Your Honor raised the crime fraud exception,

  13   and Mr. Kelner points something out to me that I would

  14   like to share with the Court.           The government hasn't

  15   contended that.       I'm not sure that the Court can sua

  16   sponte suggest that there's a crime fraud exception.

  17   Certainly, the reason the defendant hasn't asserted it

  18   is that for him to assert it, he'd be essentially

  19   admitting guilt.       So crime fraud here is not an issue.

  20                THE COURT:       I understand.

  21                MR. JOHNSON:       Instead, the question is

  22   whether he has a right to these documents.                 The answer

  23   is no.     Has he been specific?        The answer is no.        Can

  24   he get access to privileged documents or opinion work

  25   product?     The answer is no and no.          There is one area


         Rhonda    F.   Montgomery     OCR-USDC/EDVA      (703)    299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 42 of 44 PageID# 672

                                                                        42


   1   of potential relevance as I concede, Your Honor, which

   2   is the fact work product prior to March 7, 2017, that

   3   Covington has in its files.          Anything else would be

   4   burdensome and privileged.          It would be work product,

   5   and it is not subject to the subpoena.

   6               THE COURT:       All right.     Thank you.

   7               Counsel, I will give you the last word.

   8               MR. WALKER:       Thank you, Your Honor.         I just

   9   want to make one point briefly, and that is in response

  10   to a remark from Mr. MacDougall.            Nothing in the

  11   filings in this matter or in the record before the

  12   Court in this matter should be taken as a concession on

  13   the part of or on behalf of Ms. Verderame that the

  14   corporate dissolution certification was false.                 Really,

  15   I just want to emphasize that point for the record.

  16               I also do want to point out, Your Honor --

  17               THE COURT:       As I understand it, it was simply

  18   a misstatement that it was authorized by all the

  19   directors or all the shareholders.

  20               MR. WALKER:       Your Honor, I am only in a

  21   position to say that no concession has been made here.

  22   I'm not in a position and I don't have facts that I can

  23   put before the Court either directly or indirectly.                    I

  24   just want to make clear that there's been no concession

  25   at that point, which is a factual point.


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 43 of 44 PageID# 673

                                                                        43


   1                THE COURT:        All right.

   2                MR. WALKER:        The other thing, Your Honor, is

   3   to stress on behalf of Ms. Verderame that, again, she

   4   is willing and wanting to cooperate to the extent of

   5   providing relevant and admissible material in response

   6   to the subpoena provided it could be done consistent

   7   with her ethical obligations which are paramount for an

   8   attorney to follow.        It's not a minor issue, and it's

   9   not an issue that should be taken as indicating hiding

  10   anything.        It's a paramount obligation on behalf of

  11   Ms. Verderame.

  12                Thank you.

  13                THE COURT:        Thank you.

  14                The Court is going to direct that counsel

  15   produce fact work product documents prefiling, that is

  16   on or before the March 7 FARA filing.              So the motion to

  17   quash is denied to that extent.

  18                The Court is going to take under advisement

  19   the balance of the motion, and I'll get a decision to

  20   you shortly.

  21                I would suggest to counsel that they -- and

  22   I'm not suggesting that I've ruled on this.                But given

  23   the trial date, that counsel begin the process of

  24   segregating its file pertaining to the FARA filing both

  25   before and after the filing and the file as it relates


         Rhonda    F.    Montgomery     OCR-USDC/EDVA     (703)   299-4599
Case 1:18-cr-00457-AJT Document 94 Filed 03/29/19 Page 44 of 44 PageID# 674

                                                                        44


   1   to other extraneous matters.           I will try to get a

   2   decision to you shortly.

   3               All right.

   4               MR. JOHNSON:       Thank you, Your Honor.

   5               MR. MACDOUGALL:        Thank you, Your Honor.

   6               THE COURT:       All right.

   7                ----------------------------------
                             Time: 9:56 a.m.
   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21
             I certify that the foregoing is a true and
  22
        accurate transcription of my stenographic notes.
  23

  24
                                                    /s/
  25                                   Rhonda F. Montgomery, CCR, RPR


         Rhonda   F.   Montgomery     OCR-USDC/EDVA       (703)   299-4599
